Citation Nr: 0503658	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1938 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision that granted service 
connection for PTSD and assigned thereto an initial 
disability rating of 10 percent, effective in October 1998.  

In June 2002, the RO granted an increased initial disability 
rating of 30 percent for PTSD, effective in October 1998.  
The veteran maintains his disagreement with the initial 
rating assigned to this condition.

In his informal hearing presentation, dated in January 2005, 
the veteran, through his representative, raised claims for 
entitlement to an earlier effected date prior October 27, 
1998, for the grant of service connection for PTSD; and for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The RO has not 
previous addressed these issues, and they are referred to the 
RO for development and adjudication as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD.

After reviewing the veteran's claims folder, the Board 
concludes that additional notice and development is necessary 
in order to comply with the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board believes that the RO should schedule the veteran 
for an additional medical examination to ascertain the 
current severity of his PTSD.  The two psychiatric 
examinations currently of record were performed several years 
ago and vary significantly as to their respective findings.  
On remand, the RO should also attempt to obtain updated 
treatment records of the veteran.  At present, the veteran's 
claims folder is essentially devoid of any actual treatment 
records.  However, a January 2001 letter from the veteran's 
representative noted that he was receiving psychiatric care, 
including prescription psychiatric medicine, for his PTSD.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran written notice 
under the VCAA concerning the evidence and 
information necessary to substantiate his claim for 
an increased rating for PTSD, including notice of 
what portion he is to provide and what portion the 
VA is to provide.  He should be asked to submit any 
pertinent evidence in his possession.   

2.  The RO should have the veteran identify all VA 
and non-VA medical providers who have treated him 
for psychiatric problems since his discharge from 
the service.   The RO should then obtain copies of 
the related medical records that are not already in 
the claims folder.

3.  Following completion of the above development, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the current 
severity of his PTSD.  The claims folder should be 
made available to the examiner for review prior to 
the examination and all necessary testing should be 
accomplished.  The psychiatric examiner should 
provide accurate and fully descriptive assessments 
of all clinical findings resulting from the 
service-connected PTSD and address the presence or 
absence of the specific criteria set forth in VA's 
rating schedule for psychiatric disability.  The 
examiner should provide a full multi-axial 
evaluation to include the assignment of a numerical 
score on the Global Assessment of Functioning (GAF) 
scale.  The significance of the assigned numerical 
score should be explained, in light of all 
previously assigned scores.

4.  After assuring compliance with the notice and 
duty to assist provisions of the law, the RO should 
review the claim for an increase in the 30 percent 
initial disability rating for PTSD.  If the claim 
remains denied, the veteran and his representative 
should be provided with a supplemental statement of 
the case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


